                  Case 18-21976       Doc 67     Filed 06/14/19      Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                     at Baltimore
In re:                                     *

MELVIA MICHELLE MURRAY                           *           Case No.: 18-21976 NVA

         Debtor                                  *           (Chapter 13)

                                 *
   OBJECTION TO AMENDED CLAIM 6 OF NJCC FUND #5 TRUST AND NOTICE
             PURSUANT TO LOCAL BANKRUPTCY RULE 3007-1

         Melvia Michelle Murray (hereinafter “Debtor”), by undersigned counsel, pursuant to

Local Bankruptcy Rule 3007-1, files this Objection to Amended Claim 6 of NJCC FUND #5

TRUST also known as NJCC FUND #5 TRUST, BY U.S. BANK NATIONAL

ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE

(hereinafter the “Claimant”) and as grounds therefore states that:

         1.     On September 10, 2018, Debtor filed a petition for relief under 11 U.S.C. Chapter

131.

         2.     The relief sought herein arises under 11 U.S.C. §502 and Federal Rule of

Bankruptcy Procedure 3007.

         3.     This Court has jurisdiction to determine the relief sought herein pursuant to 28

U.S.C. §§1334(b) and 157(b).

         4.     On November 16, 2018, the Claimant filed Claim 6, including Official Form 410,

the Mortgage Proof of Claim Attachment and supporting documents (collectively referred to as

the “Claim”).

         5.     On January 25, 2019, the Debtor filed the Objection to Claim 6 of NJCC Fund #5

Trust (the “Original Objection”). [Docket No. 42].




                                                 1
                     Case 18-21976           Doc 67      Filed 06/14/19         Page 2 of 5



        6.       On March 13, 2019, the Claimant filed the Amended Claim 6, including Official

Form 410, the Mortgage Proof of Claim Attachment and supporting documents (collectively

referred to herein as the “Amended Claim”). [Amended Claim 6].

        7.       On March 21, 2019, this Court entered the Order Sustaining the Debtor’s

Objection to Claim 6 of NJCC Fund #5 Trust (the “Order”), in part, disallowing FC Fees and FC

Costs in the amounts of $1,552.00 and $2,060.00 and allowing a pre-petition arrearage claim to

the Claimant in the amount of $35,456.30. [Docket No. 52].

        8.       On March 28, 2019, the Claimant filed NJCC’S Motion for Partial

Reconsideration of Order Granting Objection to Claim 6 of NJCC Fund #5 Trust (“NJCC’S

Motion for Partial Reconsideration”). [Docket No. 54].

        9.       On April 11, 2019, the Debtor filed the Response to NJCC’S Motion for Partial

Reconsideration (“Debtor’s Response to NJCC’s Motion”). [Docket No. 62].

        10.      The Amended Claim includes the FC Fees and the FC Costs, in part, as follows:

        10/3/2017         FC Costs                              $485.00

        10/3/2017         FC Fees                               $500.00

        11/1/2017         FC Costs                              $210.00

        11/1/2017         FC Fees                               $500.00

        8/13/2018         FC Fees                               $500.00

        8/13/2018         FC Fees                               $560.00

        8/13/2018         FC Costs                              $150.00

        8/13/2018         FC Costs                              $652.00




1
 Unless otherwise noted, all statutory citations are to the Bankruptcy Code (“Code”) found at Title 11 of the United
States Code.


                                                         2
                       Case 18-21976          Doc 67       Filed 06/14/19       Page 3 of 5



           8/22/2018        FC Costs                             $55.00



           11.      The Debtor objects to the Amended Claim for the same reasons set forth in the

Debtor’s Original Objection. The objections to claim contained in the Original Objection are

incorporated herein by reference.

           12.      The Debtor further objects to the Amended Claim for the same reasons set forth in

Debtor’s Response to NJCC’s Motion.                   The responses contained in Debtor’s Response to

NJCC’s Motion are incorporated herein by reference.

           13.      As a result of the filing of the Original Objection, under section 502(b), the Court

was required to “determine the amount of such claim … as of the date of filing of the petition

and shall allow such claim in such amount ….” 11 U.S.C. § 502(b).

           14.      Pursuant to the Order, this Court determined that the FC Costs in the amounts of

$485.00, $210.00, $150.00, $652.00 and $55.00 totaling $1,552.00 and the FC Fees in the

amounts of $500.00, $500.00, $500.00 and $560.00 totaling $2,060.00 be disallowed. 2

           15.      This Court further determined that the allowed amount of the Claimant’s pre-

petition arrearage claim be in the amount of $35,456.30.3

           16.      Despite the filing of NJCC’S Motion for Partial Reconsideration, the Claimant

has not met its burden4 to show cause to reconsider the Order under Fed. R. Bankr. P. 3008 5 and

11 U.S.C. §502(j)6.


2
  Order Sustaining Debtor’s Objection to Claim 6 of NJCC Fund #5 Trust [Docket No. 52, page 1 of 2].
3
  Id.
4
   The burden of showing cause for reconsideration is on the movant. See Cassell v. Shawsville Farm, Supply, Inc.
208 B.R. 380, 382 (W.D. Va. 1996).

5
 A party in interest may move for reconsideration of an order allowing or disallowing a claim against the estate.
The court after a hearing on notice shall enter an appropriate order. Fed. R. Bankr. P. 3008.
6
    A claim that has been allowed or disallowed may be reconsidered for cause. 11 U.S.C. § 502(j).


                                                          3
                   Case 18-21976       Doc 67     Filed 06/14/19     Page 4 of 5



        17.     The Order, disallowing the FC Costs and the FC Fees and allowing a pre-petition

arrearage claim, in the amount of $35,456.30, is a final judgment on the merits by this Court and

is a predicate for res judicata.

                Res judicata applies where three conditions are met: (1) there is a prior judgment,
                which was final, on the merits, “and rendered by a court of competent jurisdiction
                in accordance with the requirements of due process”; (2) the parties to the second
                matter are identical to, or in privity with, the parties in the first action; and (3)
                “the claims in the second matter are based upon the same cause of action involved
                in the earlier proceeding.”

LVNV Funding, LLC v. Harling, 852 F.3rd 367, 371 (4th Cir. 2017) (quoting Covert v. LVNV

Funding, LLC, 779 F.3d 242, 246 (4th Cir. 2015)).

        WHEREFORE, Debtor respectfully requests an order determining that:

        A.      The Order Sustaining the Debtor’s Objection to Claim 6 of NJCC Fund #5 Trust,

entered by this Court on March 21, 2019, be sustained; and

        B.      For such other and further relief as this court deems just and proper.

                                                      Respectfully submitted,

                                                      /s/ Shawn W. Carter
                                                      Shawn W. Carter #26380
                                                      807 N. Calvert Street, 2nd Floor
                                                      Baltimore, MD 21202
                                                      (410) 837-3570
                                                      (410) 837-3572 (fax)
                                                      admin@swcarterlaw.com
                                                      Attorney for Debtor

                                    NOTICE TO CLAIMANT

PURSUANT TO LOCAL BANKRUPTCY RULE 3007-1, WITHIN THIRTY (30) DAYS
AFTER THE DATE ON THE CERTIFICATE OF SERVICE OF THE OBJECTION, THE
CLAIMANT MAY FILE AND SERVE A MEMORANDUM IN OPPOSITION, TOGETHER
WITH ANY DOCUMENTS AND OTHER EVIDENCE THE CLAIMANT WISHES TO
ATTACH IN SUPPORT OF ITS CLAIM, UNLESS THE CLAIMANT WISHES TO RELY
SOLELY UPON THE PROOF OF CLAIM; AND AN INTERESTED PARTY MAY
REQUEST A HEARING THAT WILL BE HELD AT THE COURT’S DISCRETION.




                                                  4
                 Case 18-21976       Doc 67     Filed 06/14/19     Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 14th day of June, 2019, I reviewed the Court’s CM/ECF

system and it reports that an electronic copy of the Objection to Amended Claim 6 of NJCC

FUND #5 TRUST and Notice Pursuant to Local Bankruptcy Rule 3007-1 will be served

electronically by the Court’s CM/ECF system on the following:

   •   Nancy Hope J.R. Blocton, Esq. bankruptcy@bww-law.com
   •   David A. Rosen, Esq. darosen@rascrane.com
   •   Nancy Spencer Grigsby, Chapter 13 Trustee grigsbyecf@ch13md.com

       I hereby further certify that, on the 14th day of June, 2019, a copy of the Objection to

Amended Claim 6 of NJCC FUND #5 TRUST and Notice Pursuant to Local Bankruptcy Rule

3007-1 was also mailed first class mail, postage prepaid as follows:

NJCC FUND #5 TRUST,                                 Erin Elam
BY U.S. BANK NATIONAL                               Authorized Agent for Secured Creditor,
ASSOCIATION                                         RAS Crane, LLC
Serve on: US Bank Trust, N.A.                       10700 Abbott’s Bridge Road, Suite 170
300 Delaware Avenue, 9th Floor                      Duluth, GA 30097
Wilmington, DE 19801
                                                    Hope Blocton, Esq.
NJCC FUND #5 TRUST                                  BWW Law Group, LLC
c/o Selene Finance, LP                              6003 Executive Blvd, Suite 101
9990 Richmond Avenue, Suite 400 South               Rockville, MD 20852
Houston, TX 77042
                                                    By certified & first class mail
                                                    NJCC FUND #5 TRUST,
                                                    BY U.S. BANK NATIONAL
                                                    ASSOCIATION
                                                    Serve on: Andrew Cecere,
                                                    President and CEO
                                                    425 Walnut Street
                                                    Cincinnati, OH 45202-3923

                                                    /s/ Shawn W. Carter
                                                    Shawn W. Carter




                                                5
